 1

 2

 3                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 4

 5 UNITED STATES OF AMERICA ,                       2:12-CR-485-GMN-(PAL)

 6                Plaintiff,                       Sealed Order Substituting and Forfeiting
                                                   Rocco Lazazzaro’s 2018 White Nissan
 7         v.                                      Maxima, VIN 1N4AA6APXJC368076 and
                                                   Any and All Funds in U.S. Bank Account
 8 ROCCO LAZAZZARO,                                Nos.            2172 and              3290

 9                Defendant.

10

11         This Court, having read and considered the (1) Government’s Sealed Ex Parte

12 Motion to file this Motion and the Motion to Substitute and to Forfeit Property of Rocco

13 Lazazzaro under seal and Motion to Useal and Order and (2) Government’s Sealed Ex

14 Parte Motion to Substitute and to Forfeit the 2018 White Nissan Maxima, VIN

15 1N4AA6APXJC368076 and Any and All Funds in U.S. Bank Account Nos.

16 2172 and               3290 of Rocco Lazazzaro, and good cause appearing, finds Lazazzaro

17 owns the property and the government has met three conditions of the five conditions to

18 substitute and to forfeit the property under 21 U.S.C. § 853(p).

19         IT IS HEREBY ORDERED, ADJUDGED, AND DECREED the 2018 White

20 Nissan Maxima, VIN 1N4AA6APXJC368076 and Any and All Funds in U.S. Bank

21 Account Nos.                2172 and             3290 (“property”) are substituted and are

22 forfeited to the United States pursuant to Fed. R. Crim. P. 32.2(e) and 21 U.S.C. § 853(p).

23         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

24 is now entitled to, and should, reduce the property to the possession of the United States;

25         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

26 should take into custody the property;

27         IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

28 through the Federal Bureau of Investigation (FBI) is authorized to take into custody the
 1   vehicle. The FBI is authorized to enter into Lazazzaro’s residence, including the garage,

 2   carport, and other structure where the vehicle will be located at

 3         Las Vegas, Nevada            , a single family residence located on the west side of the

 4   street and top southwest portion of                            . The door is cream white in

 5   color with a gold handle and faces east. There is a “beware of dog” sign in gold letters with

 6   a red background located in the approximate middle of the door. The door is located in a

 7   recessed alcove behind a tan security gate. The house is brown stucco with white accents

 8   and a red tile roof. The numbers            are firmly affixed on a plastic placard directly

 9   north of the garage door. The numbers            " are black in color with a white background;

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

11   through the FBI is authorized (1) to take into custody any and all funds in U.S. Bank

12   Account Nos.                2172 and               3290 from U.S. Bank and (2) to require U.S.

13   Bank (a) to provide immediately to the FBI agent the current account balance; (b) to issue

14   immediately a check payable to “United States Marshals Service” for the total amount of

15   the funds in the accounts the day this order is executed; and (c) to immediately turn over the

16   cashier’s check to the authorized FBI agent with a current statement showing changes to the

17   account.

18          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that all ownership

19   rights, titles, and interests of Lazazzaro in the property is forfeited and is vested in the

20   United States and shall be safely held by the United States until further order of the Court;

21          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the United

22   States will serve Lazazzaro with this order and the two motions after the property has been

23   taken into custody;

24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED the United States

25   shall publish for at least thirty (30) consecutive days on the official internet government

26   forfeiture website, www.forfeiture.gov, notice of this Order, which shall describe the

27   forfeited property, state the time under the applicable statute when a petition contesting the

28   forfeiture must be filed, and state the name and contact information for the government
                                                    2
 1   attorney to be served with the petition, pursuant to Fed. R. Crim. P. 32.2(b)(6) and Title 21,

 2   United States Code, Section 853(n)(2).

 3          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that any individual

 4   or entity who claims an interest in the aforementioned property must file a petition for a

 5   hearing to adjudicate the validity of the petitioner’s alleged interest in the property, which

 6   petition shall be signed by the petitioner under penalty of perjury pursuant to Title 21,

 7   United States Code, Section 853(n)(3) and Title 28, United States Code, Section 1746, and

 8   shall set forth the nature and extent of the petitioner’s right, title, or interest in the forfeited

 9   property and any additional facts supporting the petitioner’s petition and the relief sought.

10          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a petition, if any,

11   must be filed with the Clerk of the Court, 333 Las Vegas Boulevard South, Las Vegas,

12   Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was

13   not sent, no later than sixty (60) days after the first day of the publication on the official

14   internet government forfeiture site, www.forfeiture.gov.

15          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the

16   petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

17   Attorney’s Office at the following address at the time of filing:

18                  Daniel Hollingsworth
                    Assistant United States Attorney
19                  501 Las Vegas Boulevard South, Suite 1100
                    Las Vegas, Nevada 89101;
20
            IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that the sealed
21
     motions and Substitution and Forfeiture Order will be automatically unsealed so the proper
22
     parties may be served after the property has been taken into custody and the United States files
23
     documents showing that the property was taken into custody.
24
             DATED this ____
                         26 day of August, 2019.
25

26
                                                        Gloria M. Navarro, Chief Judge
27
                                                        UNITED STATES DISTRICT COURT
28
                                                       3
